Appeal from an order of an additional Special Term of the Supreme Court, appointed by this court under an order directing a judicial inquiry and investigation with respect to the improper practices and abuses by attorneys in Kings County, and by persons acting in concert with them. The order appealed from denies an oral motion made by a witness, the appellant herein, to have his attorney present in the hearing room to represent him actively while on the witness stand. Appeal dismissed, without costs. No appeal lies to this court except by statutory authority (Matter of Fischer v. Briante, 6 A D 2d 814). Certain appeals are authorized from orders made in civil actions (Civ. Prac. Act, § 609), special proceedings (Civ. Prac. Act, § 631) and in criminal actions (Code Crim. Pro., §§ 517, 518). The judicial investigation in which the order was made is neither an action, civil or criminal, nor a special proceeding (cf. People ex rel. Karlin v. Culkin, 248 N. Y. 465; Matter of Brooklyn Bar Assn., 223 App. Div. 149, 151). In the absence of statutory authority, the order is not appealable. Furthermore, if it be assumed that the order was made in an action or special proceeding, the appeal is, in effect, from a ruling made during a trial or hearing, from which there is no appeal, even though the determination made is embodied in a written order (Scognamiglio v. Consolidated Edison Co. of New York, 6 A D 2d 722). We have, however, examined the merits and have concluded that we would affirm the order if the appeal were not dismissed. (Cf. Matter *1046of M. Anonymous v. Arkwright, 5 A D 2d 790, motion, for leave to appeal denied 4 N Y 2d 676; Matter of S. Anonymous v. Arkwright, § A D 2d 792; Matter of Anonymous No. 6 v. Arkwright, 6 A D 2d 719; Matter of Anonymous No. 7 v. Arkwright, 6 A D 2d 719.) Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.